Braley, J.
The defaulting administrator opened two accounts with the defendant bank, one in his own name and one in his name as administrator of the estate of Albert H. Bird. It is found by the master that his individual account at various times was overdrawn for varying amounts, and that the overdrafts may have been respectively repaid the next succeeding bank days by *244checks drawn on the administrator’s account. But as another deposit to the credit of his individual account also had been made on those days sufficient to pay the overdrafts, the master decided that the plaintiff failed to show that the overdrafts were repaid by funds of the estate. The burden of proof rested on the plaintiff to establish the fact that the administrator had appropriated trust funds in payment of his own personal debts, and the evidence not having been reported, the master’s conclusion on the facts found by him that no misappropriation had been proved cannot be revised. Ginn v. Almy, 212 Mass. 486.
If these transactions are thus disposed of, there remains the check for $4,000 drawn on' the administrator’s account, but deposited by the administrator to his own individual credit. By the form of the accounts appearing on its books the defendant was properly held to be chargeable with notice that all moneys deposited in the name of the administrator belonged to the estate. Allen v. Puritan Trust Co. 211 Mass. 409. But under the finding that the defendant had no actual knowledge that the administrator was wrongfully appropriating the funds of the estate for his own benefit the suit cannot be maintained. Allen v. Puritan Trust Co. 211 Mass. 409.
The result is, that the plaintiff’s exceptions to the report must be overruled and the bill dismissed with costs.

Decree accordingly.